NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 21, 2021*
                                Decided January 22, 2021

                                           Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 19-2576

RICKY BELL,                                         Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Southern District of Illinois.

       v.                                           No. 3:17-cv-01301-JPG-RJD

WEXFORD HEALTH SOURCES, INC.,                       J. Phil Gilbert,
and RALPH JOHNNIE.                                  Judge.
      Defendants-Appellees.


                                         ORDER

       Ricky Bell, an Illinois inmate, broke one of his teeth, and the prison’s sole dentist,
who had a short, scheduled absence, extracted it a week later, immediately upon his
return. Bell sued the dentist and Wexford Health Sources, Inc., the prison’s medical care
provider, alleging that the one-week delay violated the Eighth Amendment. The district
court entered summary judgment for the defendants. Because no jury could conclude

       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2576                                                                         Page 2

that the dentist knew about but ignored a medical condition that required a faster
response, and because Wexford was not responsible for the absence of a substitute
provider during dentist’s scheduled absence, we affirm the judgment.

        On a Saturday in June 2017, while incarcerated at Centralia Correctional Center
in Illinois, Bell bit into ice and broke a tooth in half. Bell’s broken tooth was part of a
long history of dental issues: He suffers from periodontal disease (chronic gum
infection that can lead to tooth loss), and he has no teeth on one side of his mouth. Bell
sought help right away, submitting a request for dental treatment at the prison’s
medical center. He wrote that he had a “painful tooth that has broken off” and asked to
have “that tooth … extracted as soon as possible.”

       The Illinois Department of Corrections has a policy of closing the dental unit on
weekends without putting any dentist on call for emergencies. As a result, the prison’s
sole dentist, Dr. Ralph Johnnie, did not receive Bell’s request until the following
Monday, two days after Bell broke his tooth. (Incidentally, on that Monday, Bell visited
the commissary and bought candies and personal items, but not any over-the-counter
pain medicine.) The prison had scheduled Dr. Johnnie to be off work for the rest of the
week and had not arranged for another dentist to be on call during his absence. Thus,
the soonest that Dr. Johnnie could extract the tooth was the following Monday—his first
day back at the prison. He scheduled the extraction for then.

        Unaware of Dr. Johnnie’s absence, Bell sought a prompt response to his request
for treatment. On Tuesday, the first day of Dr. Johnnie’s absence, Bell had received no
response to his first request for treatment, so he submitted another. This time he stated
his condition in detail. He said he had been “in pain for three days now”; the broken
tooth made eating difficult, food was getting caught in the cavity of his broken tooth,
and he needed an “emergency” extraction. Dr. Johnnie did not receive this request
during his scheduled absence. Bell also tells us that the broken tooth had exposed a
nerve, and, as he awaited a response during this week, he had difficulty sleeping
(because of pain), eating (because his only teeth were on the side of his mouth with the
broken tooth), and drinking water or brushing his teeth (because cold water was painful
near the exposed nerve). The following Monday, as scheduled, Dr. Johnnie returned
and successfully extracted what remained of Bell’s broken tooth.

       Bell sued Dr. Johnnie and Wexford Health Sources, Inc., the prison’s medical care
provider. He alleged that Dr. Johnnie’s delay in treating his tooth, and the pain from
that delay, violated the Eighth Amendment. See 42 U.S.C. § 1983. Further, he alleged,
No. 19-2576                                                                          Page 3

Wexford added to the unconstitutional delay in treatment by allowing a policy in which
the dental unit was closed at times with no contingency plan for emergency staffing.

       The district court granted the defendants’ motion for summary judgment. It
ruled that no reasonable jury could find that Bell’s condition was serious because, if it
were, Bell would have bought over-the-counter pain medicine at the commissary (when
he visited the Monday after breaking his tooth), but he did not. Having so concluded,
the court did not decide the alternative ground that the parties litigated—whether a
jury could find that the defendants were deliberately indifferent to the condition.

        On appeal, Bell primarily challenges the entry of summary judgment for
Dr. Johnnie. To get past summary judgment, Bell had to furnish evidence from which a
reasonable jury could conclude that he suffered from a serious medical condition and
Dr. Johnnie was deliberately indifferent to it. Farmer v. Brennan, 511 U.S. 825, 834 (1994);
Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (en banc).

        Construing the record in Bell’s favor, as we must at this stage, see Berry v.
Peterman, 604 F.3d 435, 438 (7th Cir. 2010), we agree with him that he presented
sufficient evidence of an objectively serious medical need: Along with periodontal
disease, Bell had a broken tooth and exposed nerve causing excruciating pain that
required prompt extraction or he would face a loss of eating, sleeping, drinking, and
oral hygiene. See Berry, 604 F.3d at 438, 440 (reasoning that tooth decay, which left
plaintiff unable to eat or brush teeth due to pain, constituted serious medical condition);
Board v. Farnham, 394 F.3d 469, 480 (7th Cir. 2005) (collecting cases where dental pain
accompanied by harm constituted serious medical need). The district court’s view that
Bell was not in serious pain because he did not buy over-the-counter pain medication—
a view the defendants echo on appeal—reinforces a factual dispute rather than erases it.
Although a jury might infer that Bell did not buy pain relievers because he was not in
pain, it might also reasonably find that Bell did not do so because he thought that he
should not self-medicate a serious dental condition until he first saw a dentist.

        But even if Bell had a serious dental condition, a remand is not needed. The
presence of a serious medical condition is not enough to warrant a trial against
Dr. Johnnie unless Bell also furnished evidence that the dentist was deliberately
indifferent to that condition. See Olson v. Morgan, 750 F.3d 708, 713–14 (7th Cir. 2014)
(affirming grant of summary judgment in defendant’s favor where plaintiff’s broken
tooth may have been a serious medical need, but defendant did not know about it). The
district court never reached this question, but we can affirm on any basis that, as here, is
No. 19-2576                                                                          Page 4

supported by the record and was adequately presented in the district court where Bell
had an opportunity to contest it. Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 963–
64 (7th Cir. 2019).

        No reasonable jury could conclude that Dr. Johnnie knew about but recklessly
ignored Bell’s condition. Farmer, 511 U.S. at 837. After receiving Bell’s initial request for
treatment, all that Dr. Johnnie knew from Bell was that a “painful tooth … had broken
off” and that he wanted an extraction “as soon as possible.” Dr. Johnnie fulfilled Bell’s
request: He scheduled an extraction for one week later—the first day he returned to the
prison. Bell has not presented any medical evidence suggesting that extractions of a
broken tooth must happen faster. And nothing in Bell’s first request would have tipped
off Dr. Johnnie that he would be reckless if he did not ask the prison to act faster. Bell
did not, for example, state that his broken tooth had exposed a nerve; that the pain was
so severe that it affected his sleeping, eating, drinking, or hygiene; or that available,
over-the-counter pain relievers were insufficient. See Olson, 750 F.3d at 713–14
(affirming summary judgment for dentist-defendant where he would not have
interpreted a request for aspirin as indicating a serious medical condition). Bell’s second
request, which asserted some of these matters, might have put a dentist on notice of
Bell’s need for something more urgent than a week-out appointment to ease his pain.
But the undisputed fact is that Dr. Johnnie did not see that request until he returned
from his scheduled time off, the same day that he performed the extraction.

       Bell next challenges the entry of summary judgment for Wexford. He argues that
Wexford maintains a policy of closing the dental unit every weekend and not putting a
dentist on call to handle emergencies during closures. The problem with this claim is
that, based on the undisputed facts, the policy that Bell challenges is maintained by the
policymakers at Illinois Department of Corrections—not Wexford. Bell points to no
Wexford policy that contributed to a delay in his treatment. Thus, the entry of summary
judgment for Wexford was proper. See Shields v. Ill. Dep’t of Corr., 746 F.3d 782, 789
(7th Cir. 2014).

                                                                                AFFIRMED